Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8 is currently dependent upon itself.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junichi (JP 09-080156 A; Published 1997).
Regarding claim 1, Junichi discloses a method for determining a position of interaction along a scintillating fiber coil, comprising: 
detecting a first plurality and second plurality of photons at first and second ends of the scintillating fiber coil (Seen in Figure 1), respectively, the first and second pluralities of photons produced by an interaction event between a radiotracer and the scintillating fiber coil (Element 30a and 30b; Paragraph 29-31); 
associating the first plurality of photons and the second plurality of photons with the interaction event based on a timing parameter (Paragraph 31 – time measurement difference circuit, TOF); and 
determining a position of interaction for the interaction event based on a comparison between a first parameter of the first plurality of photons and a second parameter of the second plurality of photons (Paragraph 31 – time measurement difference circuit, TOF);.
Regarding claim 3, Junichi discloses the method of claim 1.  Junichi further discloses wherein detecting the first plurality and second plurality of photons produced by the scintillating fiber coil comprises receiving the first and second pluralities of photons via an optical fiber (Paragraph 29-31).
Regarding claim 5, Junichi discloses the method of claim 1.  Junichi further discloses wherein detecting the first plurality and second plurality of photons produced by the scintillating fiber coil comprises determining, via a coincidence detector, that the first plurality of photons and the second plurality of photons are produced by the interaction event based on a time of receipt of the first plurality of photons and of the second plurality of photons (Paragraph 31 – time measurement difference circuit, TOF).
Regarding claim 6, Junichi discloses the method of claim 1.  Junichi further discloses wherein the first and second parameters are first and second attenuation levels, respectively (Paragraph 29-31 – attenuation is inherently measured as you measure the TOF of photons).
Regarding claim 9, Junichi discloses the method of claim 1.  Junichi further discloses further comprising administering the radiotracer (radioactive substance).
Regarding claim 10, Junichi a method for establishing a kinetic model input function in one of positron emission tomography and single-photon emission computed tomography (Paragraph 29-31; Figure 4), comprising: 
determining a plurality of positions of interaction along a scintillation fiber coil by (Paragraph 29-31; Figure 4):
detecting a first plurality and second plurality of photons at first and second ends of the scintillating fiber coil, respectively, the first and second pluralities of photons produced by an interaction event between a radiotracer and the scintillating fiber coil (Paragraph 29-31; Figure 4); 
associating the first plurality of photons and the second plurality of photons with the interaction event based on a timing parameter (Paragraph 29-31); and 
determining a position of interaction for the interaction event based on a comparison between a first parameter of the first plurality of photons and a second parameter of the second plurality of photons (Paragraph 29-31); and 
establishing the kinetic model input function based on the plurality of positions of interaction (Paragraph 29-32, Element 42  - radiation dose display for modeling radiation intensity).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Junichi (JP 09-080156 A; Published 1997).
Regarding claim 4, Junichi discloses the method of claim 3. Junichi does not explicitly wherein an attenuation coefficient of the optical fiber is lower than an attenuation coefficient of the scintillating fiber coil.
However it would have been obvious at the time of filing to specify the attenuation level of the optical fiber over the scintillating fiber coil in order for the scintillating fiber coil to optimize transmission of the photons. 

Allowable Subject Matter
Claims 2 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, none of the prior art of record specifies or makes obvious the method of claim 1, further comprising measuring a level of background radiation  namely with proximate the scintillating fiber coil, wherein determining a position of interaction comprises adjusting the first and second levels of attenuation based on the level of background radiation.
Regarding claim 7, none of the prior art of record specifies or makes obvious the method of claim 1, further comprising measuring a level of background radiation  namely with further comprising positioning the scintillating fiber coil to substantially cover a portion of a body.
Regarding claim 8, none of the prior art of record specifies or makes obvious the method of claim 8, further comprising measuring a level of background radiation  namely with wherein the portion of the body is a wrist.

Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, none of the prior art of record specifies or makes obvious a device for establishing a kinetic model input function in positron emission tomography and single-photon emission computed tomography, comprising: a scintillating fiber coil arranged for substantially covering a portion of a body, the scintillating fiber coil having a first end and a second end; at least one photon detector optically connected to the first and second ends of the scintillating fiber coil; and a processing device communicatively coupled to the at least one photon detector and configured for: for each of a plurality of interaction events between the scintillating fiber coil and a radiotracer in the body: detecting first and second pluralities of photons at first and second ends of the scintillating fiber coil, respectively, the first and second pluralities of photons produced by the interaction event; associating the first plurality of photons and the second plurality of photons with the interaction event based on a timing parameter; and determining a position of interaction for the interaction event based on a comparison between a first parameter of the first plurality of photons and a second parameter of the second plurality of photons; and establishing a the kinetic model input function based on the positions of interaction. 
The balance of claims are allowable for at least the abovementioned reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884